DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the claim sets forth an "atmospheric passage" in non-antecedent basis form in line 9, but the claim already sets forth an "atmospheric passage" in line 1. It is unclear to the Examiner whether these are the same or not. For purposes of prosecution, these two passages are interpreted to be the same. Appropriate correction is required. 
Claim Interpretation
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 8-9 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being clearly anticipated by Dong et al. (US 2012/0012080 A1).
Re claim 1, Dong (‘080) discloses a dust filter 28 (see embodiment shown in Fig. 6; 0048) [configured to be disposed along an atmospheric passage for introducing atmospheric air into a fuel vapor treatment device], the dust filter comprising: 
a case (39’’’; fig. 6); 
a filter medium (see annotated fig. 6 below) disposed in the case 39’’’, wherein the filter medium divides an interior of the case 39’’’ into a first chamber (see annotated fig. 6 below) disposed on one side of the filter medium and a second chamber 40’ (see fig. 6 below) disposed on another side of the filter medium; 
wherein the case 39’’’ includes: 
a first port (fig. 6 below) configured to provide fluid communication between the first chamber and the atmospheric passage (e.g., the passage connecting dust filter 28 with evaporation canister 16 shown in figure 1), and 
a second port 69 (fig. 6 below) configured to provide fluid communication between the second chamber and the atmosphere outside the case 39’’’ (see also 0048), and 
[wherein the second port is configured to drain water accumulated in the case to an outside of the case by gravity via the second port in a state where the case is mounted on a vehicle.]
	Note, the underlined claim limitations cited above are regarded as intended usage; thus, they have been given very limited patentable weight. However, in the instant case, Dong does explicitly teach those limitations. Specifically, Dong teaches in figure 6 and par. 0048 that the second port 69 being configured to drain water accumulated in the case to the outside of the case by gravity via the second port 69 in a state where the case is mounted on a vehicle. The directional arrangement of the dust filter does not affect its structure or function.
Re claim 2, Dong further teaches wherein: the second port 69 (fig. 6) comprises a tubular body defining a communication passage having an entrance at one end and an exit at another end, the tubular body extends outwardly from the case, and the second port 69 [is arranged such that a protruding-side end part of the tubular body distal the case is below a case-side end part of the tubular body proximal the case in the state where the case is mounted on the vehicle.]. Again, these underlined limitations are regarded as intended usage. The directional arrangement of the dust filter does not affect its structure or function. Note, please see figure 6 cited below for an example of the directional arrangement for the dust filter in the state where the case could be mounted on the vehicle. Note the arrangement of the protruding-side end part and the case-side end part of the tubular body of the second port 69 in figure 6 below. 
Re claim 8, Dong (‘080) also teaches wherein the tubular body of the second port 69 (fig. 6) has a shape [configured to directly connect to a connector for supplying air having a pressure higher than atmospheric pressure to the second chamber when performing an airtight performance confirmation test for the evaporative fuel treatment device.]. Again, these underlined limitations are regarded as intended usage. The second port of the dust filter of Dong (‘080) is inherently shaped so that it could be tightly connected to a connector of a device for performing a leak test/airtight performance test for the EVAP device.
Re claim 9, Dong further teaches in annotated figure 6 below wherein a lower surface of the tubular body of the second port 69 is continuous with a lower surface of the second chamber [in the state where the case is mounted on the vehicle.]. Again, these underlined limitations are regarded as intended usage. The directional arrangement of the dust filter does not affect its structure or function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (‘080) in view of Fujiwara et al. (US 9,404,446 B2).
Re claim 3, Dong teaches the invention except for wherein the second port comprises a mesh extending across the communication port, wherein the mesh includes a plurality of holes therethrough arranged in a grid pattern.
However, the patent to Fujiwara (‘446) teaches that it is conventional in the art to provide such dust filters (e.g., air vent chamber structure 14; see fig. 1, 3-5 & 7-120 wherein the second port 124 comprises a mesh 126 (fig. 10 & 12; col. 9, lines 4-15) extending across the communication port, wherein the mesh includes a plurality of holes therethrough arranged in a grid pattern. Fujiwara explicitly teaches that by providing such mesh structure at the second port, debris and moisture that might entire the air vent chamber is further inhibited by gravity from entering the chamber opening (see col. 9, lines 13-15). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second port of Dong (‘080), such that the second port further comprises a mesh extending across the communication port, wherein the mesh includes a plurality of holes therethrough arranged in a grid pattern, as clearly suggested and taught by Fujiwara, so that debris and moisture that might enter the port is further inhibited by gravity. 
Allowable Subject Matter
Claim 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








    PNG
    media_image1.png
    936
    936
    media_image1.png
    Greyscale

Annoated Figure 6 of Dong (‘080)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinman (US 7,699,042 B2) and Martin (US 10,767,607 B2) both teach very similar dust filters for EVAP fuel treatment device for vehicles having a structure for filtering out dust and draining out any water/moisture from the intake fresh air before entering the filter chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747